DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/04/2022 has been entered and is currently under consideration.  Claims 1-15, 17-22, 25-28, and 30-31, 33, and 35 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2016/0009029 of record) hereinafter Cohen in view of Batchelder et al. (US 6238613) hereinafter Batchelder.
Regarding claim 31, Cohen teaches:
A printhead dispensing a deposition material for three-dimensional fabrication (Fig 13b; [0131]) comprising:
a flow path structure body having a flow path (Fig 13b: tube, flow; [0131]), wherein a discharge opening is formed on one tip of the flow path (Fig 13b: orifice; [0131]) and a material supply opening for supplying a deposition material is formed on another tip of the flow path (Fig 13b: flow; [0131]), and
a heating plate directly coupled to a region of an outer surface of the flow path structure body and arranged along extending direction of the flow path for heating and melting the melting type deposition material supplied into the flow path (Fig 13b: band heater, body, insulating ring; [0131]),
wherein the heating plate comprises an insulating substrate having a tabular shape (Fig 13b; insulating ring) and a heating element layer provided on one surface of the insulating substrate (Fig 13b: band heater body), and another surface of the insulating substrate having tabular shape is overlapped with the region of the outer surface of the flow path structure body along the flow path (Fig 13b).
Cohen does not teach a heating plate directly coupled to a flat region of an outer surface of the flow path structure body, a heating element layer provided on one flat surface of the insulating substrate, another flat surface of the insulating substrate.
Cohen teaches a tubular/cylindrical printhead with a circular/ring cross section having curved surfaces.  To meet the limitations of the claim, one would merely need to change the shape of the printhead cross section as taught by Cohen and its constituent parts to a square or other shape having flat surfaces.
It has been broadly held that changes in shape are obvious.  See MPEP 2114.04(IV)(B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have changed the shape of the printhead and its constituent components as taught by Cohen to have flat surfaces.
Cohen does not explicitly recite a melting type deposition material.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP 2115.
Cohen does not explicitly teach melting the melting type deposition material supplied into the flow path.
However, while the specific embodiment teaches use with food material, [0140] teaches that the apparatus may be used with melting type deposition material.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Cohen does not teach the heating plate comprises an insulating substrate comprising alumina ceramics.  Cohen is silent as to what material to use for the insulating ring.  One of ordinary skill in the art would be motivated to look to other print heads in the field of additive manufacturing for suitable material for the insulating ring as taught by Cohen.
In the same field of endeavor, Batchelder teaches a heater of a printhead comprising alumina.
It would have been obvious to one of ordinary skill in the art to try alumina as taught by Batchelder as suitable material for the insulating ring as taught by Cohen and would have a reasonable expectation of success since Cohen teaches alumina as a suitable material for heaters in print heads.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Batchelder as applied to claim 31 above, and further in view of Kritchman et al. (US 2010/0217429 of record) hereinafter Kritchman.
Regarding claim 33, Cohen in view of Batchelder teaches the printhead of claim 31.
Cohen in view of Batchelder does not teach another heating plate disposed on the opposite side of the flow path.
In the same field of endeavor regarding printheads, Kritchman teaches a flow heater comprising two heater plates disposed on the opposite side of a flow path for the motivation of providing a more intimate transfer of heat to the flowing material, which enables better control of the heating of the flow material (Fig 1b: heating elements 104, flow channel 106; [0124]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the printhead as taught by Cohen in view of Batchelder to have multiple heating plates as taught by Kritchman in order to provide a more intimate transfer of heat to the flowing material, which enables better control of the heating of the flow material.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Applicant argues that Cohen fails to teach an insulating substrate having a tabular shape and comprising alumina.
Applicant has not provided any special definition for the claim term insulating substrate, and under BRI, the insulating rings of Cohen fall under the scope of the claim term.  The examiner notes that Cohen does not teach that the insulating rings/materials are specifically thermal insulators, merely stating, as recited by applicant in [0131], “The insulator serves to isolate the material from the heated body of the printhead.”  The examiner further notes that applicant [0083, 0085] of specification is silent as to any electrical insulation.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, applicant does not appear to have any support for the electrical insulator as argued.  Furthermore, as addressed in the office action of 11/26/2021, tabular is commonly defined as “having a flat surface”, which the insulating rings have.  Therefore, the cited insulating rings of Cohen meet the limitations of the claims.
Applicant argues that Cohen does not teach a melting type deposition material.  As addressed in previous office actions, this limitation is directed to the material worked upon and function of the claimed apparatus.  As stated in the above rejection, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP 2115.
Cohen does not explicitly teach melting the melting type deposition material supplied into the flow path.
However, while the specific embodiment teaches use with food material, [0140] teaches that the apparatus may be used with melting type deposition material.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding applicant’s comments directed towards the insulating substrate of the claimed invention, applicant specification does not contain support for electrically insulation.  Applicant only has support for insulating substrate comprising alumina ceramics.  Furthermore, since the prior art apparatus now teaches alumina, one of ordinary skill in the art would reasonably assume that the prior art apparatus has the same physical properties as the claimed apparatus since both teach the same materials.
Applicant argues that changing the cross section of Cohen from a cylinder to a shape having flat surfaces that conforms with the claims is not obvious to one of ordinary skill.  However, applicant has not provided any persuasive evidence to the contrary.  Far from demonstrating criticality, attorney arguments alone cannot take the place of evidence.
The rejection of claim 33 is maintained for similar reasons as above.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspfto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/
Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                  /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743